     Case 2:20-cv-05470-SK Document 27 Filed 07/30/21 Page 1 of 2 Page ID #:672




 1    THE LAW OFFICES OF JUDITH S. LELAND, APLC
      7007 Washington Avenue, Suite 240
 2    Whittier, CA 90602
 3    Telephone: (562) 904-6955
      Facsimile: (562) 632-1301
 4
      MICHAEL T. KEATING (State Bar No: 266562)
 5    E-mail: tracey@disabilitylawfirm.com
 6          Attorneys for Plaintiff
      TRACY L. WILKISON
 7    Acting United States Attorney
 8    DAVID M. HARRIS
      Assistant United States Attorney
 9    Chief, Civil Division
10    CEDINA M. KIM
      Assistant United States Attorney
11
      Senior Trial Attorney, Civil Division
12    TIMOTHY R. BOLIN, CSBN 259511
13    Special Assistant United States Attorney
            Social Security Administration
14          160 Spear Street, Suite 800
15          San Francisco, CA 94105
            Telephone: (415) 977/8982
16
            Facsimile: (415) 744-0134
17          Email: timothy.bolin@ssa.gov
18          Attorneys for Defendant

19                       UNITED STATES DISTRICT COURT
20                      CENRAL DISTRICT OF CALIFORNIA
                                  WESTERN DVISION
21    SAMY ATTIA FARAG,                 ) Case No. CV 20-05470-SK
22        Plaintiff,                    ) ORDER AWARDING EQUAL
23                                      ) ACCESS TO JUSTICE ACT
                 v.                     ) ATTORNEY FEES PURSUANT TO
24    KILOLO KIJAKAZI ,  1
                                        ) 28 U.S.C. § 2412(d)
25    Commissioner of Social Security,  )
                                        )
26        Defendant.                    )
27
      1
28      Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
      Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for Andrew Saul as the defendant in this
      suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
      Social Security Act, 42 U.S.C. § 405(g).
     Case 2:20-cv-05470-SK Document 27 Filed 07/30/21 Page 2 of 2 Page ID #:673




 1          Based upon the parties’ Stipulation for the Award and Payment of Equal
 2    Access to Justice Act Fees, IT IS ORDERED that fees in the amount of FOUR
 3    THOUSAND SIX HUNDRED DOLLARS [$4,600.00]. as authorized by 28 U.S.C.
 4    § 2412(d), be awarded subject to the terms of the Stipulation
 5
 6          Dated: ___________
                    July 30, 2021           ___________________________________
                                            HON. STEVE KIM
 7                                          UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
